Exhibit 10.1.7.2

CONSOLIDATED EDISON, INC.

20         Restricted Stock Unit Award For Officers

Consolidated Edison, Inc. (the Company) hereby grants Restricted Stock Units
(the Units) to «FirstName»«LastName» (the Employee) under the Consolidated
Edison, Inc. Long Term Incentive Plan (the Plan) as follows:

 

Grant Date   Allocation  

Performance

Period

  Vesting Date  

[number] Units

   

This Award is subject to the terms and conditions set forth herein and in the
Plan. The terms of this Award are subject in all respects to the provisions of
the Plan, which are incorporated herein by reference. All capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Plan.

Each Unit shall represent the right, upon vesting, to receive one Share of
Common Stock, the cash value of one Share of Common Stock, or a combination
thereof. The cash value of a Unit shall equal the closing price of a Share of
Common Stock in the Consolidated Reporting System as reported in the Wall Street
Journal or in a similarly readily available public source for the trading day
immediately prior to the applicable Transaction Date. The Transaction Date shall
be the Vesting Date. If no trading of Shares of Common Stock occurred on such
trading date, the closing price of a Share of Common Stock in such System as
reported for the preceding day on which sales of Shares of Common Stock occurred
shall be used.

Performance Factors: Fifty percent of the Units for the grant will be earned
based on the Company’s Total Shareholder Return (TSR) compared to the 2007
Compensation Peer Group1 over the Performance Period. The remaining fifty
percent of the Units for the grant will be earned based on the average of the
Adjusted Target Incentive Fund expressed as a percent of the Target Incentive
Fund for each year in

 

1 The following companies comprise the 2007 Compensation Peer Group: Ameren
Corp., American Electric Power, Centerpoint Energy Inc., Constellation Energy
Group Inc., Dominion Resources, Inc., DTE Energy Co., Duke Energy Corp., Edison
International, Entergy Corp., Exelon Corp., First Energy Corp., FPL Group,
Nisource Inc., Pepco Holdings Inc, PG&E Corp., PPL Corp, Progress Energy, Sempra
Energy, Southern Co. and Xcel Energy Inc.



--------------------------------------------------------------------------------

the Performance Period.2 The actual number of Units earned can range from 0 to
150 percent of the above allocation. The final determination of the number of
Units to be awarded will be made by the Management Development and Compensation
Committee (Committee) of the Board.

1. Consequences of Separation from Service and Death. In the event of the
Employee’s Separation from Service with the Company or its subsidiaries or upon
his/her death prior to the Vesting Date, the Employee’s rights will be as set
forth below:

 

  a. If the Employee Separates from Service other than by reason of Retirement3,
Disability or death, or a deemed Separation from Service while on an approved
leave of absence (a Leave Separation), during a Performance Period, his/her
Award is completely forfeited.

 

  b. If the Employee dies during a Performance Period, his/her Award is prorated
based on the actual period of service from the Grant Date to the Employee’s date
of death. The Employee’s beneficiaries or the Employee’s estate, as the case may
be, shall receive payment of the Award within 90 days following the Employee’s
death. The determination of the performance factors will be made by the Vice
President of Human Resources of Consolidated Edison Company of New York, Inc.
using the indicators as of the end of the month in which the date of death
occurs for the Total Shareholder Return and using the prior year(s) Adjusted
Target Incentive Fund expressed as a percent of the Target Incentive Fund for
Executive Incentive Plan Awards.4

 

2 For Executive Officers as defined in the Consolidated Edison Company of New
York, Inc. 2005 Executive Incentive Plan, as amended (“Executive Incentive
Plan”) (an executive of the Company who holds the position of Chairman and Chief
Executive Officer, Senior Vice President and Chief Financial Officer, General
Counsel, President and Chief Operating Officer, Senior Vice President – Business
Shared Services, Senior Vice President – Enterprise Shared Services, Senior Vice
President – Public Affairs, or Vice President and General Auditor; or an
executive of Orange and Rockland Utilities Inc. who holds the title of President
and Chief Executive Officer) substitute “the average of the Executive Officer’s
approved payout percentage for each year over the Performance Period.” For
Employees of Orange and Rockland, other than Executive Officers, substitute “the
corporate average of the approved payout percentage of the Annual Team Incentive
(ATIP) Plan over the Performance Period.” For Employees of Consolidated Edison
Solutions, Inc., substitute “the average of the approved payout percentage for
the specific business unit goals measured over the Performance Period.” For
Employees of Consolidated Edison Energy, Inc. and Consolidated Edison
Development, Inc. substitute “the average of the approved payout percentage for
the specific business unit goals of Consolidated Edison Energy, Inc. and
Consolidated Edison Development, Inc. measured over the Performance Period.”

3 For purposes of Section 1. Retirement means any officer who retires or resigns
at 55 or older with at least 5 years of service.

4

For Executive Officers substitute “the prior year(s) approved payout percentage
of his or her Executive Incentive Plan Award.” For Employees of Orange and
Rockland Utilities, Inc., other than Executive Officers, substitute “the prior
year(s) corporate average(s) approved payout percentage for ATIP Awards.” For
Employees of Consolidated Edison Solutions, Inc. substitute “the prior year(s)

 

2



--------------------------------------------------------------------------------

 

c.

If the Employee Separates from Service by reason of Retirement3 or Disability,
then his/her Award is prorated based on the actual period of service from the
Grant Date to the date of the Employee’s Disability or Retirement, and shall be
based on actual performance achieved through the end of the Performance Period.
The Employee, or if the Employee is legally incapacitated, the Employee’s legal
representative, shall receive payment of the Award within 90 days following the
Vesting Date.

 

  d. If the Employee is deemed to have Separated from Service by reason of a
Leave Separation, then his/her Award is prorated based on the actual period of
service from the Grant Date to the date of the Employee’s deemed Separation from
Service, and shall be based on actual performance achieved through the end of
the Performance Period; provided, however, that if the Employee returns to
employment with the Company during the Performance Period, his/her Award will be
recalculated based on his/her actual period of service including the period
during which the Employee is on an approved leave of absence. The Employee, or
if the Employee is legally incapacitated, the Employee’s legal representative,
shall receive payment of the Award within 90 days following the Vesting Date.

2. Form of Payout. The Units will be paid in a lump sum, either in Shares of
Common Stock, in cash, or a combination, as elected by the Employee prior to
December 31 of the year before the Grant Date. Cash can be deferred into the
Deferred Income Plan (DIP).

3. Deferrals. Employees will have a one-time election to defer the receipt of
the cash value of the Award into the DIP or to defer the right to convert the
Units into Shares of Common Stock and to receive them, or a combination thereof.
Deferral election forms must have been submitted by December 31 of the year
before the Grant Date.

4. Voting and Dividend or Dividend Equivalent Rights.

 

  a. The Employee shall not be entitled to any voting rights with respect to the
Units awarded. Furthermore, the Employee shall not be entitled to any Dividend
or Dividend Equivalent payments until the Units vest.

 

  average(s) of the approved payout percentage for the specific business unit
goals of Consolidated Edison Solutions, Inc.” For Employees of Consolidated
Edison Energy, Inc. and Consolidated Edison Development, Inc. substitute “the
prior year(s) average(s) of the approved payout percentage for the specific
business unit goals of Consolidated Edison Energy, Inc, and Consolidated Edison
Development, Inc.”

 

3



--------------------------------------------------------------------------------

  b. If the Employee receives Shares of Common Stock at the time of vesting, he
or she will be entitled to receive dividends on the Shares of Common Stock when
dividends are otherwise paid.

 

  c. If, however, the Employee elects prior to the Grant Date to defer the right
to convert the Units into Shares of Common Stock and to receive them, he or she
will be entitled to receive the Dividend Equivalents payments on the Units once
the Units vest. These Dividend Equivalent payments can be received as additional
Shares of Common Stock, cash, or as cash deferred into the DIP.

 

  d. If at the time of vesting, the Employee receives a cash payment or defers
the cash into the DIP, he or she will not receive Dividend Equivalent payments.

 

  e. Dividend Equivalent payments are made on the Dividend Payment Date, which
is the date the Company pays any dividend on outstanding Shares of Common Stock
based on the number of Units owned as of the record date for such dividend.

5. Deferral Election for Dividend Equivalent Payments. A deferral of Dividend
Equivalent payments must be made at the same time as the deferral of the receipt
of the Award. At that time the Employee can elect to receive the Dividend
Equivalent payments as additional Shares of Common Stock to be distributed or
deferred to a future date, or as cash to be distributed or deferred into the
DIP.

6. No Right to Continued Employment. Nothing contained herein shall confer on
the Employee any right to continue in the employ of the Company or its
subsidiaries or shall limit the Company’s rights to terminate the Employees at
any time, provided, however, that nothing herein shall affect any other
contractual rights existing between the Employee and the Company or its
subsidiaries.

7. Leave of Absence. If the Employee is officially granted a leave of absence
for illness, military or governmental service or other reasons by the Company or
its subsidiaries, for purposes of this Award, such leave of absence shall not be
treated as a Separation from Service except to the extent required pursuant to
Section 409A.

8. Payment. Subject to any deferral election and except as provided in Section 1
herein, the Company shall pay the Employee (a) the cash value of the Shares of
Common Stock represented by the Units, (b) the Shares of Common Stock, or (c) a
combination of cash and Shares of Common Stock during the 90 day period
beginning on the Vesting Date. Prior to vesting, the Units represent an unfunded
and unsecured promise to pay the Employee the cash value of Shares of Common
Stock or Shares of Common Stock upon vesting thereof.

 

4



--------------------------------------------------------------------------------

9. Transferability. Except as may otherwise be authorized by the Committee in
accordance with the Plan, this Award shall not be transferred, assigned, or
pledged in any manner, by operation of law or otherwise, other than by will or
the laws of descent and distribution, and shall not be subject to execution,
attachment or other similar process. Any attempted transfers shall be null and
void and of no effect.

10. Tax Withholding. The Company may make such provision and take such steps as
it deems necessary or appropriate for the withholding of any taxes that the
Company is required by law or regulation of any governmental authority, whether
federal, state or local, domestic or foreign, to withhold in connection with
this Award.

11. Code Section 409A.

 

  a. If the Committee determines in good faith that any provision contained
herein could cause any person to recognize additional taxes, penalties or
interest under Section 409A, or could otherwise contravene the applicable
provisions of Section 409A, the Committee will modify, to the maximum extent
practicable, the original intent of the applicable provision without violation
of the requirements of Section 409A (Section 409A Compliance), and,
notwithstanding any provision herein to the contrary, the Committee shall have
broad authority to amend or to modify this agreement, without advance notice to
or consent by any person, to the extent necessary or desirable to ensure
Section 409A Compliance. Any determination by the Committee shall be final and
binding on all parties.

 

  b. Notwithstanding anything herein to the contrary, if the Employee is a
“specified employee” for purposes of Section 409A, as determined under the
Company’s established methodology for determining specified employees, on the
date on which such Participant incurs a Separation from Service, any payment
hereunder that is deemed to be a “deferral of compensation” subject to
Section 409A shall be paid or commence to be paid on the fifteenth business day
after the date that is six months following the Employee’s Separation from
Service, provided, however, that a payment delayed pursuant to this clause
(b) shall commence earlier in the event of the Employee’s death prior to the end
of the six-month period.

12. Miscellaneous. In the event of a conflict between this document and the
Plan, the terms and conditions of the Plan shall govern. The Employee may
request a copy of the Plan from the Vice President – Human Resources,
Consolidated Edison Company of New York, Inc. at any time.

 

5